Judgment unanimously affirmed. Memorandum: County Court properly denied defendant’s motion to suppress evidence seized pursuant to a warrant. The officer who applied for the warrant attested that the informant had assisted the police for several years and had been exceptionally reliable. Further, the officer described in detail his surveillance of two controlled buys of crack cocaine by the informant at one of the two subject apartments. The application for the warrant contains a sufficient showing that the informant was reliable and provided probable cause to support the issuance of the warrant (see, People v Diaz, 231 AD2d 915, lv denied 89 NY2d 921). (Appeal from Judgment of Onondaga County Court, Brandt, J.—Criminal Possession Controlled Substance, 4th Degree.) Present—Lawton, J. P., Callahan, Do-err, Balio and Boehm, JJ.